Exhibit 10.97

 

[***].  Confidential Treatment Requested – Certain information in this exhibit
has been omitted and filed separately with the commission.  Confidential
treatment has been requested with respect the omitted portions.

 

INFRASTRUCTURE EQUIPMENT LICENSE AGREEMENT

 

This Infrastructure Equipment License Agreement (the “Agreement”) is entered
into on January 30, 2004 by and between QUALCOMM Incorporated, a Delaware
corporation, and UTStarcom, Inc., a Delaware corporation, with respect to the
following facts:

 

RECITALS

 

WHEREAS, QUALCOMM has developed certain proprietary Code Division Multiple
Access technology that may be useful in providing greater capacity and improved
quality and reliability compared to other Wireless telecommunications
technologies;

 

WHEREAS, LICENSEE desires to obtain a license of QUALCOMM’S Intellectual
Property to manufacture and sell the Licensed Products, and QUALCOMM desires to
grant such license in accordance with the terms and conditions set forth in this
Agreement; and

 

WHEREAS, QUALCOMM desires to obtain a license of LICENSEE’s Intellectual
Property to manufacture, use and sell the Licensed Products and Components and
LICENSEE desires to grant such license in accordance with the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, the Parties hereby agree as follows:

 


1.                                       HEADINGS AND DEFINITIONS.


 

All headings used in this Agreement are inserted for convenience only and are
not intended to affect the meaning or interpretation of this Agreement or any
clause.  Reference to “third party” or “third parties” shall not mean either
Party or their Affiliates.  For the purpose of this Agreement, the following
definitions apply:

 

“Affiliates” means, as to a Party, any present or future Parent of the Party and
any present or future Subsidiary of the Party and/or its Parent, but only for so
long as the Parent remains the Parent of the Party and the Subsidiary remains a
Subsidiary of the Party and/or its Parent.  The term “Parent’’ means any
corporation or other legal entity that owns or controls, directly or indirectly
(i) more than 50% of the shares or other securities of the Party entitled to
vote for election of directors (or other managing authority) of the Party or
(ii) if such Party does not have outstanding shares or securities, more than 50%
of the equity interest in such Party, but only for so long as such ownership or
control exists in (i) or (ii) above.  The term “Subsidiary” of a party means any
corporation or other legal entity (i) the majority (more than 50%) of whose
shares or

 

--------------------------------------------------------------------------------


 

other securities entitled to vote for election of directors (or other managing
authority) is now or hereafter owned or controlled by such party either directly
or indirectly or (ii) which does not have outstanding shares or securities but
the majority (more than 50%) of the equity interest in which is now or hereafter
owned or controlled by such party either directly or indirectly, but only for so
long as such ownership or control exists in (i) or (ii) above.

 

“BSC” means the base station controller, which contains the controlling elements
and resources that provide a channel between the BTS(s) and the System Switch. 
The BSC or any of the elements contained within the definition of the BSC may be
a part of or integrated into the System Switch.

 

“BTS” means the base station transceiver subsystem, which is wireless access
equipment that provides for network receive and/or transmit functionality to
and/or from Subscriber Units as a part of a cell site for Wireless
Applications.  The BTS is the link between the Subscriber Units and the BSC. 
Included in the BTS are the antennas, transmitters, receivers, power amplifiers
and interface hardware to support the link to the BSC.

 

“CDMA” means code division multiple access technology.

 

“CDMA Applications” means all communication applications (regardless of the
transmission medium) that operate using code division multiple access (“CDMA”)
technology, whether or not based on IS-95, cdma2000 or W-CDMA, and irrespective
of frequency band.

 

“CDMA ASIC” means QUALCOMM’s cell site modem (CSM) CDMA application specific
integrated circuit (including the hardware, firmware and/or associated software
that runs on the ASIC), and any revision, generation, modifications or
integration to or of the CSM, purchased by LICENSEE from QUALCOMM.

 

“CDMA Enabling Infrastructure Equipment” means any product (including all of the
Components, hardware, firmware and/or software contained therein) which performs
any or all of the Functions and which is for use as part of (included within)
either the BTS, BSC or System Switch, irrespective of whether initially Sold as
part of (included within) a BTS, BSC or System Switch or as products to be added
to existing BTSs, BSCs or System Switches.  CDMA Enabling Infrastructure
Equipment does not mean Subscriber Units, Components (although Components may be
incorporated into the CDMA Enabling Infrastructure Equipment that is Sold by a
Party) or any assembly or subassembly that is not a field replaceable unit. 
CDMA Enabling Infrastructure Equipment includes, as an example and not by way of
limitation, the (i) CDMA controller, (ii) Distributed Antenna, meaning a
multi-node antenna system and related circuitry (excluding the fair value of the
antenna element) that is designed to make use of delays in CDMA signal
transmission and/or reception so that the rake receiver functionality can be
utilized and (iii) SBS, meaning the selector bank subsystem that includes (a)
selectors that support soft and/or hard handoff, (b) the vocoders, (c) data
services using any of QUALCOMM’s Intellectual Property, (d) fax services using
any of QUALCOMM’s Intellectual Property and/or (e) other service options using
any of QUALCOMM’s Intellectual Property.

 

“Channel Units” means any BTS module or field replaceable assembly used to
modulate or demodulate the CDMA waveform, process the data and/or perform
ancillary functions related to

 

2

--------------------------------------------------------------------------------


 

one or more CDMA channels for communication between a BTS and Subscriber Units. 
Examples of CDMA channels include, but are not limited to traffic, paging, sync,
pilot and access channels.  Any Component is not a Channel Unit, but Channel
Units may contain Components.

 

“Commercially Necessary IPR” means those Intellectual Property Rights which (i)
the Party or its Affiliates has the right to license to the other Party without
payment of royalties or any other consideration to any third party, (ii) are not
essential to the manufacture, use or sale of Licensed Products and/or Components
that comply with the specifications of the CAI and (iii) provide Licensed
Products and/or Components with a competitive advantage (e.g., cost, lead-time
or quality advantages) or which add to Licensed Products or Components a feature
or other characteristic which may be reasonably required by the market place;
but the term Commercially Necessary IPR does not include any trade name,
trademark, service mark, or similar symbols, abbreviations, contractions or
simulations identifying the Party and/or its Affiliates (except as set forth in
Section 8, if the Party is QUALCOMM).

 

“Common Air Interface” or “CAI” means (i) the TIA’s IS-95 digital cellular
standard and other CDMA standards which specify the same Physical Layer as IS-95
if approved by QUALCOMM and adopted by other international standards bodies
throughout the world, and (ii) the technical description of any third generation
CDMA air interface standard for communication between cell site or other base
station transceivers and Subscriber Units which (a) is adopted as an industry
standard by the Telecommunications Industry Association (“TIA”), the European
Telecommunication Standards Institute (“ETSI”), Japan’s Association of Radio
Industries and Businesses (“ARIB”) or other recognized international standards
bodies, (b) has been approved by QUALCOMM  (i.e. QUALCOMM voted in favor of
adopting such standard), (c) supports operation with both GSM MAP and ANSI-41
networks in all operational (whether optional or not) modes or configurations,
and (d) includes a multi-carrier, FDD CDMA mode of operation and/or a direct
sequence, FDD CDMA mode of operation.

 

“Components” means application specific integrated circuits (ASICs), electronic
devices, integrated circuits, multi-chip modules, including firmware thereon and
accompanying or associated software, and/or families of devices for use in
products for wireless telecommunication equipment, including, but not limited
to, Licensed Products and Subscriber Units.

 

“Costs” as such term is used [***] shall include all actual labor, material and
other direct costs, expenses and associated burdens, including overheads and
general and administrative expenses, a reasonable amortization of associated
research and development expenses, and warranty costs, all as consistently
applied in accordance with U.S. generally accepted accounting principles (GAAP).

 

“Distributed Antenna” means a multi-node antenna system and related circuitry
that is designed to make use of delays in CDMA signal transmission and/or
reception so that the rake receiver functionality can be utilized.

 

“Effective Date” means the date first set forth above.

 

3

--------------------------------------------------------------------------------


 

“Ericsson” means Telefonaktiebolaget LM Ericsson (publ), a Swedish corporation
and any of its subsidiaries in which it owns or controls fifty percent (50%) or
more of the voting power.

 

“Functions” means any or all of the following which incorporates any or all of
QUALCOMM’s Intellectual Property:  (i) handoff, (ii) CDMA waveform modulation
and/or demodulation, (iii) power control, (iv) call packet connection and/or
routing, (v) paging, (vi) voice encoding and/or decoding (vocoder) services,
(vii) data services, (viii) fax services, (ix) system initialization and
configuration, (x) diagnostic monitoring or maintenance of any of the foregoing
functions and/ or (xi) any other function.

 

“Future Commercially Necessary IPR” means all claims of any patents (foreign and
domestic) which fall within the definition of Commercially Necessary IPR, but
which do not fall within the definition of Included Commercially Necessary IPR.

 

“Have Made” means the right of LICENSEE under Ericsson’s Patents to have a third
party make a Licensed Product for CDMA Applications for the use and benefit of
LICENSEE, provided that:

 

(i)                                     LICENSEE owns and supplies the designs,
or specifications, or working drawings to such third party;

 

(ii)                                  such designs, specifications, and working
drawings are in sufficient detail that no substantial additional design by such
third party is required;

 

(iii)                               such third party is not allowed to sell such
Licensed Product to other third parties; and

 

(iv)                              each such Licensed Product sold by LICENSEE
shall bear the trademarks, trade names, or other commercial indicia of LICENSEE,
although such Licensed Products may be co-branded with the trademarks, trade
names, or other commercial indicia of the reseller or distributor of such
Licensed Products.  The requirements of this subparagraph (iv) shall not apply
where a customer requires that the Licensed Product bear only such customer’s
trademarks, trade names, or other commercial indicia.

 

“Included Commercially Necessary IPR” means (1) with respect to the Intellectual
Property Rights being licensed by QUALCOMM, (a) all claims of any patents
(foreign and domestic) which are now issued or which are applied for on or
before the Effective Date and which constitute Commercially Necessary IPR and
(b) all copyright, trade secrets, know-how, technical assistance and other
intellectual property rights which constitute Commercially Necessary IPR and
which may be furnished by QUALCOMM to LICENSEE pursuant to and during the term
of this Agreement and (2) with respect to the Intellectual Property Rights being
licensed by LICENSEE, (a) all claims of any patents (foreign and domestic) which
are now issued or which are applied for on or before the Effective Date and
which constitute Commercially Necessary IPR and (b) all copyright, trade
secrets, know-how, technical assistance and other intellectual property rights
which constitute Commercially Necessary IPR and which may be furnished by
LICENSEE to QUALCOMM pursuant to and during the term of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Intellectual Property Rights” means patents, copyrights, trade secrets,
know-how and other intellectual property rights.

 

“InterDigital” means InterDigital Communications Corporation, InterDigital
Patents Corporation and/or InterDigital Technology Corporation.

 

“InterDigital’s Excluded Patents” means those claims of each of InterDigital’s
[***].

 

“InterDigital’s Five Patents” means [***].

 

“InterDigital’s Included Patents” means [***].

 

“InterDigital’s Patents” means [***].

 

“IS-95 Related Systems” means IS-95 and any single carrier system with a
spreading bandwidth not greater than 1.25 MHz and based on or derived from
IS-95.

 

“Licensed Products” means only BSCs, BTSs, System Switches, Channel Units, and
CDMA Enabling Infrastructure Equipment.

 

“LICENSEE” means UTStarcom, Inc., a Delaware corporation.

 

“LICENSEE’s Intellectual Property” means LICENSEE’s and its Affiliates’
Technically Necessary IPR and LICENSEE’s and its Affiliates’ Included
Commercially Necessary IPR.

 

“Masks” and “Mask Sets” mean the mask sets for Components and/or the computer
output data used to generate the mask sets for Components.

 

“Net Selling Price”, with respect to each Licensed Product Sold by LICENSEE,
shall mean one of the following, whichever is applicable:

 

(a)                                  When Sold by LICENSEE to a Purchaser (a
“Purchaser” being a person or entity that does not control LICENSEE, is not
controlled by LICENSEE or is not in common control with LICENSEE; and the term
“control” for the above purposes shall mean the direct or indirect ownership or
control of more than a [***]), the Net Selling Price shall be [***]; or

 

(b)                                 When Sold by LICENSEE to a Related Carrier
or to a person or entity that is not a Purchaser (in either case, a “Related
Buyer”), the Net Selling Price shall be [***]; or

 

(c)                                  When retained by LICENSEE for its own use
or lease, or when Sold by LICENSEE to a Related Buyer for its own use or lease,
the Net Selling Price shall be [***].

 

“Party” shall individually mean QUALCOMM or LICENSEE and the term “Parties”
shall collectively mean QUALCOMM and LICENSEE.

 

“Philips” shall mean Philips Electronics N.V., a company existing under the laws
of the Netherlands.

 

“Philips’ CDMA Technically Necessary Patents” means [***].

 

5

--------------------------------------------------------------------------------


 

“Physical Layer” shall have the same meaning given in the TIA’s IS-95 digital
cellular standard.

 

“QUALCOMM’s Intellectual Property” means QUALCOMM’s Technically Necessary IPR
and QUALCOMM’s Included Commercially Necessary IPR and InterDigital’s Patents;
provided that, notwithstanding the foregoing, the term “QUALCOMM’s Intellectual
Property” shall not include any intellectual property owned by SnapTrack, Inc.,
including but not limited to its patents.

 

“Qualifying Licensed Product” means a Licensed Product that contains and
incorporates a CDMA ASIC purchased by LICENSEE from QUALCOMM.

 

“Related Carrier” means a wireless communications system operator that (i) owns
or controls, either directly or indirectly, a Significant Interest in LICENSEE,
(ii) a Significant Interest of which is owned or controlled, either directly or
indirectly, by LICENSEE, or (iii) a Significant Interest of which is owned or
controlled, either directly or indirectly, by a third party that also owns or
controls, either directly or indirectly, a Significant Interest in LICENSEE; and
for purposes of this definition, the term “Significant Interest” shall mean the
direct or indirect ownership or control of more than a twenty percent (20%)
interest.

 

“Selling Price” means the gross selling price and/or value of other
consideration charged by the LICENSEE or its final vendee Related Buyer for each
Licensed Product in the form in which it is Sold (whether or not assembled and
without excluding therefrom any Components or subassemblies thereof which are
included with such Licensed Product) deducting therefrom only the following
items [***].

 

“Sold,” “Sale,” “Sell” means put into use, sold, leased or otherwise transferred
and a sale shall be deemed to have occurred upon putting into use, shipment or
invoicing, whichever shall first occur.

 

“Subscriber Unit” means a CDMA telephone, including but not limited to mobile,
transportable and portable telephones, which can be used to initiate and receive
Wireless CDMA telecommunications transmissions.

 

“System Switch” means the telephone switching equipment that provides the
interface between a Wireless system and the PST=N and/or may provide the
interface between BTSs and/or BSCs.

 

“Technically Necessary IPR” means all claims of any patents (foreign and
domestic) issued on, before or after the Effective Date which (i) the Party or
its Affiliates has the right to license to the other Party without payment of
royalties or any other consideration to any third party and (ii) is essential to
the manufacture, use or sale of a usable Licensed Product and/or Component which
complies with the specifications of the CAI (i.e., must be infringed upon in
order to comply with the CAI); but the term Technically Necessary IPR does not
include any trade name, trademark, service mark, or similar symbols,
abbreviation, contractions or simulations identifying the Party and its
Affiliates (except as set forth in Section 8, if the Party is QUALCOMM).

 

“Wireless” and “Wireless Applications” means terrestrial-based, land mobile,
wireless telecommunications applications, including but not limited to cellular,
personal communications

 

6

--------------------------------------------------------------------------------


 

services (PCS), wireless local loop and wireless PABX applications which are
based upon and compliant with the CAI.  Notwithstanding the foregoing, the terms
“Wireless” and/or “Wireless Applications” shall not include (i) satellite
applications (defined as any application which utilizes a direct connection
between the Subscriber Unit and any satellite), and/or (ii) Cordless Telephone
Applications (defined as applications not dependent on use of a switch,
including but not limited to a PABX switch, for interface to the public
network).

 


2.                                       TERM OF AGREEMENT.


 

This Agreement shall commence upon the Effective Date and, unless otherwise
terminated or canceled as provided herein, shall continue in full force and
effect thereafter.

 


3.                                       UP-FRONT LICENSE FEE TO QUALCOMM.


 

In partial consideration of the rights granted to LICENSEE under this Agreement,
LICENSEE shall pay [***].

 


4.                                       TECHNICAL ASSISTANCE.


 


4.1                                 TECHNICAL MEETINGS AND ASSISTANCE.  UPON
WRITTEN REQUEST FROM LICENSEE WITH REASONABLE ADVANCE WRITTEN NOTICE, QUALCOMM
SHALL PROVIDE REASONABLE AMOUNTS OF TECHNICAL ASSISTANCE TO LICENSEE ON AN AS
AVAILABLE BASIS AND AT QUALCOMM’S THEN STANDARD RATES FOR PROVIDING SUCH
TECHNICAL ASSISTANCE.  IN SUCH EVENT, QUALCOMM SHALL BE PERMITTED TO INVOICE
LICENSEE FOR SUCH CHARGES ON A BI-WEEKLY BASIS.  PAYMENT BY LICENSEE WITH
RESPECT TO SUCH INVOICES SHALL BE ON A [***] BASIS AFTER THE DATE OF THE
INVOICE.  QUALCOMM MAY TERMINATE SUCH ADDITIONAL TECHNICAL ASSISTANCE AT ANY
TIME UPON WRITTEN NOTICE TO LICENSEE.  THIS AGREEMENT SHALL NOT REQUIRE QUALCOMM
TO PROVIDE ANY TECHNICAL ASSISTANCE RELATING TO THE DESIGN OF COMPONENTS OR ANY
TECHNICAL ASSISTANCE NOT RELATED TO LICENSED PRODUCTS.


 


4.2                                 LIMITATION ON DELIVERABLES.  NOTHING IN THIS
AGREEMENT SHALL REQUIRE THE DELIVERY OF ANY DOCUMENTATION OR PRODUCT DESIGNS,
INCLUDING BUT NOT LIMITED TO:  (A) ANY MASK SETS DEVELOPED BY QUALCOMM, (B) ANY
MICRO-CODE FOR EMBEDDED PROCESSORS, (C) ANY OF THE DETAILED ALGORITHMS FOR ANY
COMPONENTS, OR (D) THE SOURCE CODE OF THE REAL-TIME DSP IMPLEMENTATION OF THE
VOCODER.


 


4.3                                 REPRESENTATIONS AND LIMITATIONS ON FURNISHED
INFORMATION.  QUALCOMM SHALL USE REASONABLE COMMERCIAL EFFORTS TO VERIFY THE
ACCURACY OF THE INFORMATION FURNISHED BY IT HEREUNDER, BUT QUALCOMM SHALL NOT BE
LIABLE FOR DAMAGES ARISING OUT OF OR RESULTING FROM ANYTHING MADE AVAILABLE
HEREUNDER OR THE USE THEREOF NOR BE LIABLE TO LICENSEE FOR CONSEQUENTIAL,
SPECIAL OR INCIDENTAL DAMAGES UNDER ANY CIRCUMSTANCES.  THE SOLE OBLIGATION OF
QUALCOMM WITH RESPECT TO SUCH INFORMATION SHALL, SUBJECT TO THE OTHER PROVISIONS
HEREIN OR IN OTHER WRITTEN AGREEMENTS BETWEEN THE PARTIES, BE TO FURNISH IT TO
LICENSEE.  QUALCOMM SHALL HAVE NO RESPONSIBILITY FOR THE ABILITY OF LICENSEE TO
USE SUCH INFORMATION, THE QUALITY OR PERFORMANCE OF THE PRODUCTS PRODUCED
THEREFROM BY LICENSEE, OR THE CLAIMS OF THIRD PARTIES ARISING FROM THE USE OF
SUCH PRODUCTS OR INFORMATION.  QUALCOMM DOES NOT WARRANT AND SHALL NOT BE
RESPONSIBLE FOR ANY DESIGN, SPECIFICATION, DRAWING, BLUEPRINT, REPRODUCED
TRACING, OR OTHER DATA OR INFORMATION FURNISHED BY IT TO LICENSEE, EXCEPT THAT
IT SHALL FURNISH SUCH IN GOOD FAITH TO THE BEST OF QUALCOMM’S KNOWLEDGE AND
ABILITY.


 

7

--------------------------------------------------------------------------------


 


5.                                       QUALCOMM LICENSE.


 


5.1                                 GRANT OF LICENSE FROM QUALCOMM.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO TIMELY
PAYMENT OF THE LICENSE FEES AND ROYALTIES SET FORTH HEREIN, QUALCOMM HEREBY
GRANTS TO LICENSEE A WORLDWIDE, PERSONAL, NONTRANSFERABLE AND NON-EXCLUSIVE
LICENSE [***] TO USE QUALCOMM’S INTELLECTUAL PROPERTY SOLELY FOR WIRELESS
APPLICATIONS (A) TO MAKE (AND HAVE MADE) AND IMPORT, USE, SELL, LEASE OR
OTHERWISE DISPOSE OF LICENSED PRODUCTS AND (B) TO MAKE (AND HAVE MADE)
COMPONENTS THAT HAVE BEEN DESIGNED EXCLUSIVELY BY OR FOR LICENSEE (WHICH DESIGN
IS OWNED AND USED EXCLUSIVELY BY LICENSEE) AND IMPORT, USE, SELL, LEASE OR
OTHERWISE DISPOSE OF SUCH COMPONENTS; PROVIDED, HOWEVER, THAT SUCH COMPONENTS
MAY ONLY BE USED, SOLD, LEASED OR OTHERWISE DISPOSED OF BY LICENSEE IF THEY ARE
INCLUDED AS PART OF AND WITHIN COMPLETE LICENSED PRODUCTS SOLD BY LICENSEE (OR
AS REPLACEMENT PARTS FOR LICENSED PRODUCTS PREVIOUSLY SOLD BY LICENSEE).  NO
OTHER, FURTHER OR DIFFERENT LICENSE IS HEREBY GRANTED OR IMPLIED.


 


5.1.1                        INTERDIGITAL’S PATENTS.  THE LICENSE GRANTED BY
QUALCOMM UNDER SECTION 5.1 WITH RESPECT TO INTERDIGITAL’S PATENTS IS SUBJECT TO
ALL OTHER LIMITATIONS SET FORTH IN THIS AGREEMENT THAT ARE APPLICABLE TO ALL OF
QUALCOMM’S INTELLECTUAL PROPERTY LICENSED HEREUNDER AND IS ALSO SUBJECT TO THE
FOLLOWING LIMITATIONS:


 

[***]

 


5.2                                 ROYALTIES.  IN PARTIAL CONSIDERATION OF THE
RIGHTS GRANTED TO LICENSEE UNDER THIS AGREEMENT, LICENSEE SHALL PAY TO QUALCOMM,
NO LATER THAN [***] DAYS AFTER THE END OF EACH CALENDAR QUARTER, AN AMOUNT EQUAL
TO [***].


 

QUALCOMM will credit to LICENSEE the amount of any overpayment of royalties made
hereunder in error provided that such overpayment is identified and fully
explained in a written notice from LICENSEE to QUALCOMM delivered no later than
[***] after the due date of the payment which included such alleged overpayment,
provided further that QUALCOMM is able to verify to its own satisfaction the
existence and extent of such overpayment.  The foregoing procedure shall
constitute the sole basis for LICENSEE to claim overpayments under this
Agreement and shall not be affected by any statement appearing on any check,
royalty report, cover letter, or other document, except to the extent agreed
upon by QUALCOMM in a writing signed by an authorized representative of
QUALCOMM.

 


5.3                                 RIGHT TO SUBLICENSE AFFILIATES.  LICENSEE
SHALL HAVE THE RIGHT TO GRANT SUBLICENSES ONLY TO AFFILIATES OF LICENSEE WITH
RESPECT TO ANY RIGHTS CONFERRED UPON LICENSEE UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT (I) LICENSEE SHALL NOT HAVE THE RIGHT TO GRANT SUBLICENSES TO
[***] WITHOUT FIRST OBTAINING QUALCOMM’S WRITTEN APPROVAL, WHICH APPROVAL SHALL
BE AT QUALCOMM’S SOLE DISCRETION, AND (II) ANY SUCH SUBLICENSE SHALL BE SUBJECT
IN ALL RESPECTS TO THE RESTRICTIONS, EXCEPTIONS, ROYALTY AND OTHER PAYMENT
OBLIGATIONS, REPORTS, TERMINATION PROVISIONS, AND OTHER PROVISIONS CONTAINED IN
THIS AGREEMENT.  LICENSEE SHALL ALSO PAY OR CAUSE ITS SUBLICENSED AFFILIATES TO
PAY THE SAME ROYALTIES ON ALL LICENSED PRODUCTS SOLD BY ITS SUBLICENSED
AFFILIATES AS IF LICENSEE HAD SOLD SUCH LICENSED PRODUCTS.  LICENSEE SHALL
REPORT TO QUALCOMM THE [***] FOR ALL LICENSED PRODUCTS SOLD BY EACH SUCH
AFFILIATE.  LICENSEE SHALL BE RESPONSIBLE AND LIABLE TO QUALCOMM IN THE EVENT
THAT ANY OF


 

8

--------------------------------------------------------------------------------


 


ITS SUBLICENSED AFFILIATES FAILS UNDER ANY SUCH SUBLICENSE TO HONOR AND COMPLY
WITH ALL OBLIGATIONS OF LICENSEE AS THOUGH SAID OBLIGATIONS WERE MADE EXPRESSLY
APPLICABLE TO THE SUBLICENSED AFFILIATE.  EXCEPT AS SET FORTH ABOVE, LICENSEE
SHALL HAVE NO RIGHT TO SUBLICENSE ANY OF QUALCOMM’S INTELLECTUAL PROPERTY.  ANY
SUBLICENSE BY LICENSEE TO AN AFFILIATE OF LICENSEE SHALL TERMINATE IMMEDIATELY
IF SUCH AFFILIATE CEASES TO BE AN AFFILIATE OF LICENSEE.


 


5.4                                 [***].


 


5.5                                 TAXES.  ANY TAXES, DUTIES OR IMPOSTS OTHER
THAN INCOME OR PROFITS TAXES ASSESSED OR IMPOSED UPON THE SUMS DUE HEREUNDER IN
THE UNITED STATES SHALL BE BORNE AND DISCHARGED BY [***].  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT SUMS PAYABLE UNDER THIS AGREEMENT (OTHER THAN THE [***])
BECOME SUBJECT TO INCOME OR PROFITS TAXES UNDER THE TAX LAWS OF ANY COUNTRY AND
APPLICABLE TREATIES BETWEEN THE UNITED STATES AND SUCH COUNTRY, [***].


 


5.6                                 CONVERSION TO U.S. DOLLARS.  ROYALTIES SHALL
BE PAID IN US. DOLLARS.  TO THE EXTENT THAT THE [***] FOR LICENSED PRODUCTS SOLD
BY LICENSEE OUTSIDE OF THE UNITED STATES IS PAID TO LICENSEE OTHER THAN IN US.
DOLLARS, LICENSEE SHALL CONVERT THE PORTION OF THE ROYALTY PAYABLE TO QUALCOMM
FROM SUCH [***] INTO U.S. DOLLARS AT THE OFFICIAL RATE OF EXCHANGE OF THE
CURRENCY OF THE COUNTRY FROM WHICH THE [***] WAS PAID, AS QUOTED BY THE U.S.
WALL STREET JOURNAL (OR THE CHASE MANHATTAN BANK OR ANOTHER AGREED-UPON SOURCE
IF NOT QUOTED IN THE WALL STREET JOURNAL) FOR THE LAST BUSINESS DAY OF THE
CALENDAR QUARTER IN WHICH SUCH LICENSED PRODUCTS WERE SOLD.  IF THE TRANSFER OF
OR THE CONVERSION INTO U.S. DOLLARS IS NOT LAWFUL OR POSSIBLE, THE PAYMENT OF
SUCH PART OF THE ROYALTIES AS IS NECESSARY SHALL BE MADE BY THE DEPOSIT THEREOF,
IN THE CURRENCY OF THE COUNTRY WHERE THE SALE WAS MADE ON WHICH THE ROYALTY WAS
BASED TO THE CREDIT AND ACCOUNT OF QUALCOMM OR ITS NOMINEE IN ANY COMMERCIAL
BANK OR TRUST COMPANY OF QUALCOMM’S CHOICE LOCATED IN THAT COUNTRY, PROMPT
NOTICE OF WHICH SHALL BE GIVEN BY LICENSEE TO QUALCOMM.


 


5.7                                 [***].


 


5.8                                 ERICSSON PATENTS.


 


5.8.1                        ERICSSON PATENTS [***].


 


5.8.2                        [***] UNDER ERICSSON’S PATENTS [***].


 


5.8.3                        [***]

 


6.                                       LICENSE BY LICENSEE.


 


6.1                                 GRANT OF LICENSE FROM LICENSEE.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, LICENSEE HEREBY GRANTS TO (A)
QUALCOMM A WORLDWIDE, PERSONAL, NONTRANSFERABLE, NON-EXCLUSIVE, FULLY-PAID,
IRREVOCABLE AND ROYALTY FREE LICENSE (WITHOUT THE RIGHT TO SUBLICENSE, EXCEPT TO
AFFILIATES OF QUALCOMM AS PERMITTED IN SECTION 6.2) TO USE LICENSEE’S
INTELLECTUAL PROPERTY TO MAKE (AND HAVE MADE) AND IMPORT, USE, SELL, LEASE OR
OTHERWISE DISPOSE OF LICENSED PRODUCTS, AND (B) QUALCOMM AND A SUCCESSOR (AS
DEFINED BELOW) A WORLDWIDE, PERSONAL, NONTRANSFERABLE, NON-EXCLUSIVE,
FULLY-PAID, IRREVOCABLE AND ROYALTY FREE LICENSE (WITHOUT THE RIGHT TO
SUBLICENSE, EXCEPT TO AFFILIATES OF QUALCOMM AND AFFILIATES

 

9

--------------------------------------------------------------------------------


 


OF A SUCCESSOR AS PERMITTED IN SECTION 6.2) TO USE LICENSEE’S INTELLECTUAL
PROPERTY TO MAKE (AND HAVE MADE), IMPORT, USE, SELL, LEASE OR OTHERWISE DISPOSE
OF COMPONENTS.  NO OTHER, FURTHER OR DIFFERENT LICENSE IS HEREBY GRANTED OR
IMPLIED.  A “SUCCESSOR” MEANS ANY SUCCESSOR (BY PURCHASE, DIVESTITURE, MERGER OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF QUALCOMM’S COMPONENTS BUSINESS.


 


6.2                                 RIGHT TO SUBLICENSE AFFILIATES.  QUALCOMM
AND THE SUCCESSOR SHALL HAVE THE RIGHT TO GRANT SUBLICENSES ONLY TO AFFILIATES
OF QUALCOMM OR THE SUCCESSOR, RESPECTIVELY, WITH RESPECT TO ANY RIGHTS CONFERRED
UPON QUALCOMM OR THE SUCCESSOR UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT ANY
SUCH SUBLICENSE SHALL BE SUBJECT IN ALL RESPECTS TO THE RESTRICTIONS,
EXCEPTIONS, TERMINATION PROVISIONS, AND OTHER PROVISIONS CONTAINED IN THIS
AGREEMENT.  QUALCOMM (OR THE SUCCESSOR), IN ADDITION TO ITS SUBLICENSED
AFFILIATES, SHALL BE RESPONSIBLE AND LIABLE TO LICENSEE IN THE EVENT THAT ANY OF
ITS SUBLICENSED AFFILIATES FAILS UNDER ANY SUCH SUBLICENSE TO HONOR AND COMPLY
WITH ALL OBLIGATIONS OF QUALCOMM (OR THE SUCCESSOR) AS THOUGH SAID OBLIGATIONS
WERE MADE EXPRESSLY APPLICABLE TO THE SUBLICENSED AFFILIATE.  EXCEPT AS SET
FORTH ABOVE, QUALCOMM AND THE SUCCESSOR SHALL HAVE NO RIGHT TO SUBLICENSE ANY OF
LICENSEE’S INTELLECTUAL PROPERTY.  ANY SUBLICENSE BY QUALCOMM OR THE SUCCESSOR
TO AN AFFILIATE OF QUALCOMM OR THE SUCCESSOR SHALL TERMINATE IMMEDIATELY IF SUCH
AFFILIATE CEASES TO BE AN AFFILIATE OF QUALCOMM OR THE SUCCESSOR, AS THE CASE
MAY BE.


 


6.3                                 LICENSE OF FUTURE COMMERCIALLY NECESSARY
IPR.  EACH PARTY AGREES THAT, TO THE EXTENT IT MAKES LICENSES OF FUTURE
COMMERCIALLY NECESSARY IP GENERALLY AVAILABLE TO THIRD PARTIES, IT WILL, IF
REQUESTED BY THE OTHER PARTY, OFFER SUCH LICENSES TO THE OTHER PARTY ON
COMMERCIALLY REASONABLE TERMS AND CONDITIONS.


 


7.                                       COMMITMENT BY LICENSEE.


 


7.1                                 [***].


 


7.2                                 LICENSE TO THIRD PARTIES.  LICENSEE AGREES
TO NEGOTIATE IN GOOD FAITH TO PROMPTLY GRANT TO AUTHORIZED LICENSEES THAT DO NOT
MEET THE REQUIREMENTS OF SECTION 7.1 A LICENSE TO USE ALL OF LICENSEE’S
TECHNICALLY NECESSARY IPR TO MAKE, USE AND SELL LICENSED PRODUCTS AND COMPONENTS
FOR WIRELESS APPLICATIONS.  EACH SUCH LICENSE SHALL BE GRANTED AT REASONABLE
RATES AND OTHERWISE ON REASONABLE TERMS AND CONDITIONS CONSISTENT WITH
LICENSEE’S LICENSING POLICIES, WHICH MAY INCLUDE THAT SUCH THIRD PARTY GRANT A
CROSS-LICENSE TO LICENSEE OF TECHNICALLY NECESSARY IPR OWNED BY SUCH THIRD PARTY
(AS THE TERM TECHNICALLY NECESSARY IPR WOULD BE CONSTRUED IF SUCH THIRD PARTY
WERE A PARTY TO THIS AGREEMENT).


 


7.3                                 BEST EFFORTS.  LICENSEE SHALL USE ITS BEST
EFFORTS TO MARKET, PROMOTE AND SELL LICENSED PRODUCTS ON A WORLDWIDE BASIS.

 

10

--------------------------------------------------------------------------------


 


8.                                       MARKING.


 

LICENSEE agrees to affix to the exterior or the interior of all Licensed
Products incorporating any of QUALCOMM’S Intellectual Property a legible notice
reading:  “Licensed by QUALCOMM Incorporated under one or more of the following
Patents,” followed by a list of applicable patent numbers taken from the list of
QUALCOMM patents or as may otherwise be instructed by QUALCOMM.

 


9.                                       QUALITY CONTROL.


 


9.1                                 GENERAL QUALITY OF LICENSED PRODUCTS. 
THROUGHOUT THE TERM OF THIS AGREEMENT, LICENSEE SHALL MAINTAIN, FOR THE LICENSED
PRODUCTS MANUFACTURED OR SOLD BY IT, AT LEAST THE SAME MANUFACTURING, SERVICING
AND QUALITY STANDARDS CURRENTLY UTILIZED BY LICENSEE IN CONNECTION WITH ITS
SIMILAR ANALOG AND, IF APPLICABLE, OTHER DIGITAL PRODUCTS.


 


9.2                                 STANDARDS COMPLIANCE TESTING.  LICENSEE
REPRESENTS AND WARRANTS THAT THE LICENSED PRODUCTS AND COMPONENTS THAT IT MAKES
OR HAS MADE WILL ADHERE WITH AND CONFORM TO, IN ALL RESPECTS, THE SPECIFICATIONS
CONTAINED IN THE CAI IMPLEMENTED BY SUCH LICENSED PRODUCTS AND ADOPTED IN THE
TERRITORY IN WHICH SUCH LICENSED PRODUCTS ARE INTENDED TO BE USED AND THAT
LICENSEE SHALL COMPLY WITH THE RULES, REGULATIONS OR OTHER REQUIREMENTS SET BY
SUCH AUTHORIZED STANDARDS BODY.  LICENSEE SHALL, AT QUALCOMM’S REASONABLE
WRITTEN REQUEST, PERMIT QUALCOMM OR ENTITIES DESIGNATED BY QUALCOMM AND ACCEPTED
BY LICENSEE, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, TO
PERFORM TESTS OF LICENSEE’S LICENSED PRODUCTS TO ENSURE COMPLIANCE AND
CONFORMITY WITH THE APPLICABLE CAI.  IF SUCH TESTS INDICATE MATERIAL
NONCOMPLIANCE OR NONCONFORMITY THEREWITH, SUCH TESTS SHALL BE AT LICENSEE’S COST
AND LICENSEE SHALL REIMBURSE QUALCOMM FOR ANY SUCH REASONABLE TESTS PERFORMED BY
QUALCOMM AT QUALCOMM’S COSTS [***].  NONCONFORMING LICENSED PRODUCTS, IF ANY,
SHALL NOT BE SOLD OR MARKETED BY LICENSEE UNTIL THE NON-CONFORMITY IS CORRECTED.


 


10.                                 INFORMATION


 


10.1                           RESTRICTIONS ON DISCLOSURE AND USE.  ALL
DOCUMENTATION AND TECHNICAL AND BUSINESS INFORMATION AND INTELLECTUAL PROPERTY
IN WHATEVER FORM RECORDED THAT A PARTY DOES NOT WISH TO DISCLOSE WITHOUT
RESTRICTION (“INFORMATION”) SHALL REMAIN THE PROPERTY OF THE FURNISHING PARTY
AND MAY BE USED BY THE RECEIVING PARTY ONLY AS FOLLOWS.  SUCH INFORMATION (A)
SHALL NOT BE REPRODUCED OR COPIED, IN WHOLE OR PART, EXCEPT FOR USE AS EXPRESSLY
AUTHORIZED IN THIS AGREEMENT; AND (B) SHALL, TOGETHER WITH ANY FULL OR PARTIAL
COPIES THEREOF, BE RETURNED OR DESTROYED WHEN NO LONGER NEEDED OR UPON ANY
TERMINATION OF THIS AGREEMENT, AND (C) SHALL BE DISCLOSED ONLY TO EMPLOYEES OR
AGENTS OF A PARTY WITH A NEED TO KNOW.  MOREOVER, SUCH INFORMATION SHALL BE USED
BY THE RECEIVING PARTY ONLY FOR THE PURPOSE OF PERFORMING UNDER THIS AGREEMENT
OR IN THE EXERCISE OF ITS RIGHTS IT MAY RECEIVE UNDER THE PROVISIONS OF THIS
AGREEMENT.  UNLESS THE FURNISHING PARTY CONSENTS IN THIS AGREEMENT OR OTHERWISE
IN WRITING, SUCH INFORMATION SHALL BE HELD IN STRICT CONFIDENCE BY THE RECEIVING
PARTY.  THE RECEIVING PARTY MAY DISCLOSE SUCH INFORMATION TO OTHER PERSONS, UPON
THE FURNISHING PARTY’S PRIOR WRITTEN AUTHORIZATION, BUT SOLELY TO PERFORM ACTS
WHICH THIS CLAUSE EXPRESSLY AUTHORIZES THE RECEIVING PARTY TO PERFORM ITSELF AND
FURTHER PROVIDED SUCH OTHER PERSON AGREES IN WRITING (A COPY OF WHICH WRITING
WILL BE PROVIDED TO THE FURNISHING PARTY AT ITS REQUEST) TO THE SAME CONDITIONS
RESPECTING USE OF INFORMATION CONTAINED IN THIS CLAUSE AND TO

 

11

--------------------------------------------------------------------------------


 


ANY OTHER REASONABLE CONDITIONS REQUESTED BY THE FURNISHING PARTY.  THESE
RESTRICTIONS ON THE USE OR DISCLOSURE OF INFORMATION SHALL NOT APPLY TO ANY
INFORMATION:  (I) WHICH CAN BE PROVEN TO BE OR HAVE BEEN INDEPENDENTLY DEVELOPED
BY THE RECEIVING PARTY OR LAWFULLY RECEIVED FREE OF RESTRICTION FROM ANOTHER
SOURCE HAVING THE RIGHT TO SO FURNISH SUCH INFORMATION; OR (II) AFTER IT HAS
BECOME GENERALLY KNOWN TO THE PUBLIC WITHOUT BREACH OF THIS AGREEMENT BY THE
RECEIVING PARTY; OR (III) WHICH AT THE TIME OF DISCLOSURE TO THE RECEIVING PARTY
WAS KNOWN TO SUCH PARTY FREE OF RESTRICTION AND CLEARLY EVIDENCED BY
DOCUMENTATION IN SUCH PARTY’S POSSESSION; OR (IV) WHICH THE DISCLOSING PARTY
AGREES IN WRITING IS FREE OF SUCH RESTRICTIONS; OR (V) WHICH IS THE SUBJECT OF A
SUBPOENA OR OTHER LEGAL OR ADMINISTRATIVE DEMAND FOR DISCLOSURE OR IS DISCLOSED
IN RESPONSE TO A VALID ORDER OF A COURT OR OTHER GOVERNMENTAL BODY, BUT ONLY TO
THE EXTENT OF AND FOR THE PURPOSES OF SUCH DEMAND OR ORDER; PROVIDED, HOWEVER,
THAT SUCH RECEIVING PARTY SHALL FIRST NOTIFY THE FURNISHING PARTY IN WRITING OF
THE DEMAND OR ORDER AND PERMIT AND COOPERATE WITH THE FURNISHING PARTY IN
SEEKING AN APPROPRIATE PROTECTIVE ORDER (OR AN EQUIVALENT MECHANISM FOR
PROTECTING SUCH INFORMATION IN THE RELEVANT JURISDICTIONS).


 


10.2                           SCOPE OF INFORMATION.  INFORMATION IS SUBJECT TO
THIS SECTION 10 WHETHER DELIVERED ORALLY OR IN TANGIBLE FORM, AND WITHOUT REGARD
TO WHETHER IT HAS BEEN IDENTIFIED OR MARKED AS CONFIDENTIAL OR OTHERWISE SUBJECT
TO THIS SECTION 10.  EACH PARTY AGREES TO USE ITS BEST EFFORTS TO MARLS OR
OTHERWISE IDENTIFY PROPRIETARY ALL INFORMATION THEY DESIRE TO BE SUBJECT TO THE
TERMS OF THIS CLAUSE BEFORE FURNISHING IT TO THE OTHER PARTY.  AND, UPON
REQUEST, A PARTY SHALL PROMPTLY IDENTIFY WHETHER SPECIFIED INFORMATION MUST BE
HELD BY THE REQUESTING PARTY SUBJECT TO THIS CLAUSE.


 


10.3                           FURNISHING INFORMATION TO THIRD PARTIES.  NOTHING
HEREIN SHALL BE DEEMED TO BAR DISCLOSURE OF INFORMATION BY A RECEIVING PARTY TO
THIRD PARTY SUBCONTRACTORS, PROSPECTIVE CUSTOMERS OR AFFILIATES OF THE RECEIVING
PARTY WITH A NEED TO KNOW, WITHOUT THE WRITTEN CONSENT OF THE FURNISHING PARTY,
IF SUCH DISCLOSURE IS REASONABLY NECESSARY FOR ENJOYMENT OF THE RECEIVING
PARTY’S RIGHTS TO USE INTELLECTUAL PROPERTY RIGHTS LICENSED UNDER THIS
AGREEMENT, AND PROVIDED THAT EACH SUCH THIRD PARTY AGREES IN WRITING TO PROTECT
THE INFORMATION UNDER TERMS AND CONDITIONS COMPARABLE, IN ALL MATERIAL RESPECTS,
TO THE TERMS CONTAINED IN THIS SECTION 10 AND SECTION 18 WITH RESPECT TO
SURVIVABILITY.


 


11.                                 DISCLAIMER/ LIMITATION OF LIABILITY.


 


11.1                           EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
QUALCOMM MAKES NO WARRANTIES IN THIS AGREEMENT AS TO PRODUCTS, TECHNOLOGY,
MATERIALS, SERVICES, INFORMATION OP OTHER ITEMS IT FURNISHES TO LICENSEE,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, OR THAT SUCH ITEMS ARE FREE FROM THE
RIGHTFUL CLAIM OF ANY THIRD PARTY, BY WAY OF INFRINGEMENT OR THE LIKE.


 

QUALCOMM SMALL NOT BE LIABLE TO LICENSEE FOR ANY [***].  QUALCOMM SHALL BE
PERMITTED TO ENJOIN THE UNAUTHORIZED USE BY LICENSEE OR ITS AFFILIATES OF ANY OF
QUALCOMM’S INFORMATION.

 

12

--------------------------------------------------------------------------------


 


11.2                           NEGATION OF REPRESENTATION AND WARRANTIES. 
NOTHING CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS (A) REQUIRING THE
FILING OF ANY PATENT APPLICATION, THE SECURING OF ANY PATENT OR THE MAINTAINING
OF ANY PATENT IN FORCE; (B) A WARRANTY OR REPRESENTATION BY EITHER PARTY AS TO
THE VALIDITY OR SCOPE OF ANY PATENT, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY
RIGHT; (C) A WARRANTY OR REPRESENTATION THAT ANY MANUFACTURE, SALE, LEASE, USE
OR IMPORTATION WILL BE FREE FROM INFRINGEMENT OF PATENTS, COPYRIGHTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF OTHERS, AND IT SHALL BE THE SOLE RESPONSIBILITY
OF LICENSEE TO MAKE SUCH DETERMINATION AS IS NECESSARY WITH RESPECT TO THE
ACQUISITION OF LICENSES UNDER PATENTS AND OTHER INTELLECTUAL PROPERTY OF THIRD
PARTIES; (D) AN AGREEMENT TO BRING OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD
PARTIES FOR INFRINGEMENT; (E) AN OBLIGATION TO FURNISH ANY MANUFACTURING
ASSISTANCE; OR (F) CONFERRING ANY RIGHT TO USE, IN ADVERTISING, PUBLICITY OR
OTHERWISE, ANY NAME, TRADE NAME OR TRADEMARK, OR ANY CONTRACTION, ABBREVIATION
OR SIMULATION THEREOF (OTHER THAN AS SET FORTH IN SECTION 8).


 


12.                                 INDEMNITY FOR DAMAGE TO PERSONS, PROPERTY OR
BUSINESS


 


12.1                           INDEMNIFICATION BY LICENSEE.  LICENSEE SHALL
INDEMNIFY, DEFEND AND HOLD QUALCOMM HARMLESS FROM, ANY AND ALL CLAIMS,
JUDGMENTS, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING
OUT OF OR RELATED, DIRECTLY OR INDIRECTLY, TO ANY INJURY, LOSS OR DAMAGE TO
PERSONS, PROPERTY OR BUSINESS ARISING FROM, RELATING TO, OR IN ANY WAY CONNECTED
WITH, ANY LICENSED PRODUCTS OR COMPONENTS WHICH LICENSEE OR ITS AFFILIATES
MANUFACTURES OR HAS MANUFACTURED AND SELLS TO A THIRD PARTY OR ITS AFFILIATES. 
LICENSEE AGREES TO INDEMNIFY AND HOLD HARMLESS QUALCOMM AGAINST ALL LIABILITY OR
RESPONSIBILITY OF LICENSEE OR OF OTHERS FOR ANY FAILURE ATTRIBUTABLE TO LICENSEE
IN PRODUCTION, DESIGN, OPERATION OR OTHERWISE OF PRODUCTS MANUFACTURED BY OR ON
BEHALF OF LICENSEE AND SOLD TO THIRD PARTIES.


 


12.2                           INDEMNIFICATION QUALCOMM.  QUALCOMM SHALL
INDEMNIFY, DEFEND AND HOLD LICENSEE HARMLESS FROM, ANY AND ALL CLAIMS,
JUDGMENTS, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING
OUT OF OR RELATED, DIRECTLY OR INDIRECTLY, TO ANY INJURY, LOSS OR DAMAGE TO
PERSONS, PROPERTY OR BUSINESS ARISING FROM, RELATING TO, OR IN ANY WAY CONNECTED
WITH, ANY LICENSED PRODUCTS OR COMPONENTS WHICH QUALCOMM OR ITS AFFILIATES
MANUFACTURES OR HAS MANUFACTURED AND SELLS TO A THIRD PARTY OR ITS AFFILIATES. 
QUALCOMM AGREES TO INDEMNIFY AND HOLD HARMLESS LICENSEE AGAINST ALL LIABILITY OR
RESPONSIBILITY OF QUALCOMM OR OF OTHERS FOR ANY FAILURE ATTRIBUTABLE TO QUALCOMM
IN PRODUCTION, DESIGN, OPERATION OR OTHERWISE OF PRODUCTS MANUFACTURED BY OR ON
BEHALF OF QUALCOMM AND SOLD TO THIRD PARTIES.


 


12.3                           NOTICE, DEFENSE AND COOPERATION.  THE PARTY
SEEKING INDEMNIFICATION UNDER SECTION 12.1 OR 12.2 ABOVE SHALL PROVIDE THE
INDEMNIFYING PARTY WITH PROMPT NOTICE OF ANY CLAIM WITHIN SUCH PROVISIONS, SHALL
GIVE THE INDEMNIFYING PARTY THE FULL RIGHT TO DEFEND ANY SUCH CLAIM AND SHALL
COOPERATE FULLY IN SUCH DEFENSE.

 

13

--------------------------------------------------------------------------------


 


13.                                 TERMINATION


 


13.1                           TERMINATION FOR CAUSE BY QUALCOMM.  QUALCOMM MAY
TERMINATE THIS AGREEMENT, BY WRITTEN NOTICE TO LICENSEE, IF LICENSEE SHALL AT
ANY TIME DEFAULT IN THE PAYMENT HEREUNDER OR THE MAKING OF ANY REPORT HEREUNDER,
OR SHALL COMMIT ANY MATERIAL BREACH OF ANY COVENANT, REPRESENTATION, WARRANTY OR
AGREEMENT HEREIN CONTAINED, OR SHALL MAKE ANY FALSE REPORT TO QUALCOMM;
PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SUCH BREACH WHICH IS CAPABLE OF BEING
CURED, QUALCOMM SHALL NOT HAVE A RIGHT TO TERMINATE THIS AGREEMENT FOR CAUSE
UNLESS AND UNTIL LICENSEE SHALL HAVE FAILED TO REMEDY ANY SUCH DEFAULT, BREACH
OR REPORT WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF BY QUALCOMM. 
LICENSEE SHALL BE ABLE TO EFFECTUATE SUCH CURE WITH RESPECT TO A DEFAULT IN THE
MAKING OF ANY REPORT OR PAYMENT OF ANY AMOUNTS DUE HEREUNDER NO MORE THAN THREE
TIMES DURING THE TERM OF THIS AGREEMENT.  UPON TERMINATION OF THIS AGREEMENT FOR
CAUSE, LICENSEE SHALL DULY ACCOUNT TO QUALCOMM FOR ALL ROYALTIES AND OTHER
PAYMENTS WITHIN TEN DAYS OF SUCH TERMINATION.


 


13.2                           TERMINATION FOR CAUSE BY LICENSEE.  LICENSEE MAY
TERMINATE THIS AGREEMENT, BY WRITTEN NOTICE TO QUALCOMM, IF QUALCOMM SHALL AT
ANY TIME COMMIT ANY MATERIAL BREACH OF ANY MATERIAL COVENANT, REPRESENTATION,
WARRANTY OR AGREEMENT HEREIN CONTAINED; PROVIDED, HOWEVER, THAT IN THE CASE OF
ANY SUCH BREACH WHICH IS CAPABLE OF BEING CURED, LICENSEE SHALL NOT HAVE A RIGHT
TO TERMINATE THIS AGREEMENT FOR CAUSE UNLESS AND UNTIL QUALCOMM SHALL HAVE
FAILED TO REMEDY ANY SUCH MATERIAL BREACH WITHIN THIRTY (30) DAYS AFTER RECEIPT
BY QUALCOMM OF WRITTEN NOTICE THEREOF BY LICENSEE.


 


13.3                           BANKRUPTCY, DISSOLUTION OR LIQUIDATION.  A PARTY
SHALL PROVIDE WRITTEN NOTICE (THE “NOTICE”) TO THE OTHER PARTY IMMEDIATELY UPON
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS (THE “EVENTS”):  (A) INSOLVENCY,
BANKRUPTCY OR LIQUIDATION OR FILING OF ANY APPLICATION THEREFOR, OR OTHER
COMMITMENT OF AN AFFIRMATIVE ACT OF INSOLVENCY; (B) ATTACHMENT, EXECUTION OR
SEIZURE OF SUBSTANTIALLY ALL OF THE ASSETS OR FILING OF ANY APPLICATION
THEREFOR; (C) ASSIGNMENT OR TRANSFER OF THAT PORTION OF THE BUSINESS TO WHICH
THIS AGREEMENT PERTAINS TO A TRUSTEE FOR THE BENEFIT OF CREDITORS; (D)
DISPOSITION, BY SALE OR ASSIGNMENT OF ALL OF ITS RIGHTS, OF THAT PORTION OF THE
BUSINESS OR THE MATERIAL ASSETS TO WHICH THIS AGREEMENT PERTAINS OR OF THE
MAJORITY OF THE EQUITY OR VOTING STOCK OF LICENSEE, IN VIOLATION OF SECTION 15
OF THIS AGREEMENT; OR (E) TERMINATION OF ITS BUSINESS OR DISSOLUTION.  EITHER
PARTY SHALL ALSO HAVE THE RIGHT TO TERMINATE THIS AGREEMENT WITH IMMEDIATE
EFFECT BY GIVING WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY AT ANY TIME
UPON OR BEFORE THE LATER OF (I) SIXTY (60) DAYS AFTER THE OCCURRENCE OF ANY OF
THE EVENTS WITH RESPECT TO SUCH OTHER PARTY (UNLESS SUCH EVENT CEASES WITHIN
SUCH PERIOD), OR (II) SIXTY (60) DAYS AFTER RECEIPT OF THE NOTICE (UNLESS SUCH
EVENT CEASES WITHIN SUCH PERIOD).


 


13.4                           TERMINATION IN THE EVENT OF LITIGATION.  THE
LICENSE FROM QUALCOMM TO LICENSEE SHALL TERMINATE IN THE EVENT THAT LICENSEE
INITIATES ANY LITIGATION AGAINST QUALCOMM OR ITS AFFILIATES THAT INCLUDES ANY
CLAIM FOR INTELLECTUAL PROPERTY INFRINGEMENT AND LICENSEE DOES NOT PREVAIL ON
ALL SUCH INTELLECTUAL PROPERTY INFRINGEMENT CLAIMS.


 


13.5                           RIGHTS UPON TERMINATION.  UPON ANY TERMINATION OF
THIS AGREEMENT ALL LICENSES GRANTED BY QUALCOMM HEREUNDER SHALL ALSO TERMINATE
AND LICENSEE SHALL IMMEDIATELY CEASE USING ANY OF QUALCOMM’S INTELLECTUAL
PROPERTY AND RETURN OR DESTROY ALL INFORMATION AND DOCUMENTATION FURNISHED BY
QUALCOMM TO LICENSEE.  THE LICENSES GRANTED BY


 

14

--------------------------------------------------------------------------------


 


LICENSEE HEREUNDER SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND REMAIN IN
FULL FORCE AND EFFECT THEREAFTER UNTIL ALL OF LICENSEE’S INTELLECTUAL PROPERTY
HAS EXPIRED; EXCEPT THAT, UPON TERMINATION OF THIS AGREEMENT BY LICENSEE FOR
CAUSE, ALL LICENSES GRANTED BY LICENSEE HEREUNDER SHALL ALSO TERMINATE AND
QUALCOMM SHALL IMMEDIATELY CEASE USING ANY OF LICENSEE’S INTELLECTUAL PROPERTY. 
ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT UNDER THIS SECTION 13 SHALL NOT
RELIEVE LICENSEE FROM ITS OBLIGATION UNDER SECTION 1.4 HEREOF TO MAKE A REPORT
OR FROM ITS LIABILITY FOR PAYMENT OF ROYALTIES ON LICENSED PRODUCTS SOLD ON OR
PRIOR TO THE DATE OF SUCH TERMINATION AND SHALL NOT PREJUDICE THE RIGHT TO
RECOVER THE FULL AMOUNT OF THE UP-FRONT LICENSE FEE AND ANY ROYALTIES OR OTHER
SUMS DUE OR ACCRUED AT THE TIME OF SUCH TERMINATION AND SHALL NOT PREJUDICE ANY
CAUSE OF ACTION OR CLAIM ACCRUED OR TO ACCRUE ON ACCOUNT OF ANY BREACH OR
DEFAULT.  FURTHERMORE, ANY TERMINATION OF THIS AGREEMENT UNDER THIS
SECTION SHALL NOT PREJUDICE THE RIGHT OF QUALCOMM TO CONDUCT A FINAL AUDIT OF
THE RECORDS OF LICENSEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 14 HEREOF. 
NO TERMINATION HEREUNDER SHALL LIMIT THE RIGHTS OF LICENSEE TO SELL THOSE
LICENSED PRODUCTS IN INVENTORY OR IN PROCESS AT THE TIME OF TERMINATION, SUBJECT
TO PAYMENT OF THE ROYALTY APPLICABLE TO THE SALE OF SUCH LICENSED PRODUCTS AND
CONTINUED COMPLIANCE WITH THE OTHER PROVISIONS OF THIS AGREEMENT.


 


14.                                 RECORDS AND AUDITS.


 


14.1                           RECORDS.  LICENSEE SHALL KEEP ACCURATE AND
COMPLETE BOOKS AND RECORDS CONCERNING ANY LICENSED PRODUCTS IT MAY SELL UNDER
THIS AGREEMENT.  AS APPLICABLE, SUCH BOOKS AND RECORDS SHALL INCLUDE THE DATE OF
TRANSACTION INVOLVING SALES OF LICENSED PRODUCTS, INCLUDING THE NUMBER OF ITEMS
SOLD.  LICENSEE SHALL REQUIRE IN ITS AGREEMENTS WITH SUBLICENSEES THAT EACH
SUBLICENSEE AGREE TO RECORD KEEPING AND AUDITS SUBSTANTIALLY THE SAME AS
DESCRIBED IN THIS SECTION 14.  LICENSEE HEREBY AGREES TO CAUSE ITS SUBLICENSEES
TO PROVIDE TO LICENSEE THE RECORDS AND SUPPORTING INFORMATION SUFFICIENT TO
EVIDENCE THE ACCURACY OF THE ROYALTY REPORT TO BE SUBMITTED TO QUALCOMM.  SUCH
RECORDS (TOGETHER WITH ALL SUPPORTING INFORMATION) SHALL BE INCLUDED IN THE
RECORDS DESCRIBED HEREIN AND SUBJECT TO AUDIT BY QUALCOMM AS PROVIDED IN THIS
SECTION.  LICENSEE’S AGREEMENTS WITH ITS SUBLICENSEES SHALL EXPRESSLY STATE THAT
QUALCOMM SHALL BE ABLE TO ENFORCE RIGHTS UNDER SECTION 1.4.2 BELOW DIRECTLY
AGAINST ANY SUCH SUBLICENSEE.  LICENSEE SHALL FURNISH QUALCOMM WITHIN THIRTY
(30) DAYS AFTER THE END OF EACH CALENDAR QUARTER A CERTIFICATE, IN THE FORM
ATTACHED HERETO AS EXHIBIT A, SIGNED BY A RESPONSIBLE OFFICIAL OF LICENSEE
SHOWING THE TRANSACTIONS AND CORRESPONDING AMOUNTS DURING SAID CALENDAR QUARTER
AND ANY OTHER INFORMATION AS MAY BE REASONABLY REQUESTED BY QUALCOMM.


 


14.2                           AUDITS.  QUALCOMM MAY, NO MORE THAN ONCE EACH
CALENDAR YEAR, CONDUCT (ITSELF OR THROUGH ITS AGENT) AN AUDIT ON REASONABLE
NOTICE OF LICENSEE’S APPLICABLE BOOKS AND RECORDS TO CONFIRM THAT LICENSEE HAS
NOT UNDERPAID ROYALTIES DUE TO QUALCOMM IN FULFILLING ITS OBLIGATIONS UNDER THE
TERMS AND CONDITIONS SET FORTH IN SECTION 5.2 ABOVE.  QUALCOMM’S WRITTEN NOTICE
TO LICENSEE OF QUALCOMM’S INTENTION TO AUDIT LICENSEE’S BOOKS AND RECORDS SHALL
INCLUDE A PROPOSED COMMENCEMENT DATE FOR SUCH AUDIT, SUCH PROPOSED COMMENCEMENT
DATE TO BE NO EARLIER THAN THIRTY (30) DAYS AFTER THE DATE OF SUCH NOTICE. 
LICENSEE AGREES TO ALLOW THE AUDIT TO COMMENCE NO LATER THAN THIRTY (30) DAYS
AFTER QUALCOMM’S PROPOSED AUDIT COMMENCEMENT DATE.  LICENSEE FURTHER AGREES TO
HAVE ASSEMBLED IN A SINGLE LOCATION THE NECESSARY BOOKS AND RECORDS FOR SUCH
AUDIT TO BE CARRIED OUT AND SHALL MAKE AVAILABLE SUCH PERSONNEL AS ARE
REASONABLY NECESSARY TO INTERPRET AND EXPLAIN SUCH BOOKS AND RECORDS.  THE COST
OF SUCH AUDIT, OTHER THAN LICENSEE’S COST OF PROVIDING ITS BOOKS,

 

15

--------------------------------------------------------------------------------


 


RECORDS AND PERSONNEL, SHALL BE BORNE BY QUALCOMM, UNLESS SUCH AUDIT DETERMINES
THAT THE LICENSEE HAS UNDERPAID THE ROYALTIES DUE HEREUNDER BY [***]; IN WHICH
CASE, LICENSEE SHALL, IN ADDITION TO PAYING THE DEFICIENCY PLUS LATE PAYMENT
CHARGES, PAY THE COST OF SUCH AUDIT.  LICENSEE SHALL PRESERVE AND MAINTAIN ALL
SUCH BOOKS AND, RECORDS REQUIRED FOR AUDIT FOR A PERIOD OF FIVE (5) YEARS AFTER
THE CALENDAR QUARTER FOR WHICH THE BOOKS AND RECORDS APPLY.


 


15.                                 ASSIGNMENT.


 

Except as provided in this clause, LICENSEE shall not assign this Agreement or
any right or interest under this Agreement, nor delegate any work or obligation
to be performed under this Agreement (an “assignment”), without QUALCOMM’s prior
written consent, which consent shall be at QUALCOMM’s sole discretion.  Any
attempted assignment in contravention of this Section 15 shall be void and
ineffective.  For purposes of this Agreement, an “assignment” by LICENSEE under
this Section shall be deemed to include, without limitation, the following:  (a)
a change in the beneficial ownership of LICENSEE of greater than fifty percent
(50%) (whether in a single transaction or a series of related transactions) if
LICENSEE is a partnership, trust, limited liability company or other like
entity; (b) the acquisition of more than fifty percent (50%) of any class of
LICENSEE’s voting stock (or any class of non-voting security convertible into
voting stock) by another party (whether in a single transaction or series of
related transactions) resulting in an effective change of control of LICENSEE;
or (c) the sale of more than fifty percent (50%) of LICENSEE’s assets (whether
in a single transaction or series of related transactions).

 


16.                                 COMPLIANCE WITH U.S. REGULATIONS.


 

Nothing contained in this Agreement shall require or permit LICENSEE or QUALCOMM
to do any act inconsistent with the requirements of (a) the regulations of the
United States Department of Commerce, or (b) the foreign assets controls or
foreign transactions controls regulations of the United States Treasury
Department, or (c) of any similar United States law, regulation or executive
order as the same may be in effect from time to time.  To enable QUALCOMM to
export QUALCOMM’s Intellectual Property or technical data to LICENSEE in
compliance with the requirements of the Export Administration Regulations (EAR),
LICENSEE hereby gives its assurance to QUALCOMM that LICENSEE will not re-export
or otherwise disclose, directly or indirectly, any of QUALCOMM’s Intellectual
Property or “technical data” received from QUALCOMM, nor allow the direct
product thereof to be shipped directly or indirectly to any of the following
countries, unless permitted by U.S. law in effect at the time of such export:

 

Albania

 

Libya

Afghanistan

 

Lithuania

Angola

 

 

Armenia

 

Macau

Azerbaijan

 

Moldova

Belarus

 

Mongolia

Bulgaria

 

North Korea

Cambodia

 

People’s Republic of China

Cuba

 

Romania

 

16

--------------------------------------------------------------------------------


 

Estonia

 

Russia

Georgia

 

Sudan

Iran

 

Syria

Iraq

 

Tajikistan

Kazakhstan

 

Turkmenistan

Kyrgyzstan

 

Ukraine

Laos

 

Uzbekistan

Latvia

 

Vietnam

 

 

 

LICENSEE agrees that no products, proprietary data, know-how, software, or other
information received from QUALCOMM will be directly employed in missile
technology, sensitive nuclear, or chemical biological weapons end uses or by
such end users.  The foregoing obligations are U.S. legal requirements, and
therefore, such obligations shall survive any termination of this Agreement.

 


17.                                 PUBLICITY.


 

LICENSEE shall submit to QUALCOMM proposed copy of all advertising wherein the
name, trademark, code, specification or service mark of QUALCOMM is mentioned;
and LICENSEE shall not publish or use such advertising without QUALCOMM’s prior
written approval.  Such approval shall be granted or withheld as promptly as
possible (usually within ten (10) days), and may be withheld only for good
cause.  No license is granted by LICENSEE to QUALCOMM hereunder with respect to
LICENSEE’s or its Affiliates’ trade name, trademark, code, specification or
service mark.  No license is granted by QUALCOMM to LICENSEE hereunder with
respect to QUALCOMM’s or its Affiliates’ trade name, trademark, code,
specification or service mark.

 


18.                                 SURVIVAL OF OBLIGATIONS.


 

The Parties’ rights and obligations which, by their nature, would continue
beyond the termination, cancellation, or expiration of this Agreement, including
but not limited to those rights and obligations of the parties set forth in
Section 10 entitled “INFORMATION,” shall survive such termination, cancellation,
or expiration.

 


19.                                 SEVERABILITY.


 

If any provision in this Agreement shall be held to be invalid or unenforceable,
the remaining portions shall remain in effect.  In the event such invalid or
unenforceable provision is considered an essential element of this Agreement,
the Parties shall promptly negotiate a replacement provision.

 


20.                                 NON-WAIVER.


 

No waiver of the terms and conditions of this Agreement, or the failure of
either Party strictly to enforce any such term or condition on one or more
occasions shall be construed as a waiver of the same or of any other term or
condition of this Agreement on any other occasion.

 

17

--------------------------------------------------------------------------------


 


21.                                 NOTICES.


 

All notices, requests, demands, consents, agreements and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be mailed to the Party to whom notice is to be given, by facsimile, and
confirmed by first class mail, postage prepaid, and properly addressed as
follows (in which case such notice shall be deemed to have been duly given on
the day the notice is first received by the Party):

 

QUALCOMM Incorporated
5775 Morehouse Drive San Diego,
CA 92121-1714

 

UTStarcom, Inc.
1275 Harbor Bay Parkway
Alameda, CA 94502

 

 

 

Facsimile No.: (858) 658-2500
Telephone No.: (858) 587-1121
Attn: President

 

Facsimile No.: (510) 864-8802
Telephone No.: (510) 864-8800
Attn: Russell Boltwood

 

 

 

with a copy to:
General Counsel

 

with a copy to:
General Counsel

 

The above addresses can be changed by providing notice to the other Party in
accordance with this Section.

 


22.                                 PUBLICATION OF AGREEMENT.


 

Except as may otherwise be required by law or as reasonably necessary for
performance hereunder, each Party shall keep this Agreement and its provisions
confidential and shall not disclose this Agreement or its provisions without
first obtaining the written consent of the other Party, which consent shall not
be unreasonably withheld.  The confidentiality obligations hereunder do not
apply to the existence of this Agreement or the fact that QUALCOMM and LICENSEE
have executed this Agreement, but do apply to the terms and conditions of this
Agreement.  Any press release or other announcement by either Party concerning
the entering into of this Agreement shall be subject to the prior written
approval of other Party, which approval shall not be unreasonably withheld.  In
case a press release or other public announcement to the effect of the Parties’
entering into of this Agreement is issued by either Party pursuant to the
preceding sentence, (i) QUALCOMM may thereafter make a press release or other
public announcement to the effect that LICENSEE is one of QUALCOMM’s licensees
for Licensed Products without prior written approval of LICENSEE and (ii)
LICENSEE may thereafter make a press release or other public announcement to the
effect that LICENSEE is licensed by QUALCOMM for Licensed Products without prior
written approval of QUALCOMM.

 


23.                                 APPLICABLE LAW; VENUE.


 

This Agreement is made and entered into in the State of California and shall be
governed by and construed and enforced in accordance with the laws of the State
of California without regard to conflict of laws principles.  Any dispute, claim
or controversy arising out of or relating to this Agreement, or the breach or
validity hereof, except for those disputes expressly addressed in Section 24
hereof, shall be adjudicated only by a court of competent jurisdiction in the
county of San Diego, State of California.

 

18

--------------------------------------------------------------------------------


 


24.                                 DISPUTES RELATING TO FOREIGN PATENTS.


 

Any controversy, claim or dispute (separately or collectively, the “Dispute”) as
to whether a product manufactured and/or sold by LICENSEE outside the United
States would, but for the license granted hereunder, infringe any foreign patent
of QUALCOMM licensed hereunder and therefore is subject to royalties hereunder,
shall be resolved in accordance with the procedures specified in this Section 24
which shall be the sole and exclusive procedures for the resolution of any such
Dispute.

 

The Parties will attempt in good faith to resolve promptly any Dispute by
negotiations between senior executives of the Parties who have the authority to
settle the Dispute.  If the Dispute is not resolved, within thirty (30) days of
a party’s written request for negotiation, either party may initiate arbitration
as hereinafter provided.

 

A Party desiring to commence arbitration shall provide written notice to the
other Party setting forth the Dispute(s) to be arbitrated.  Within ten (10) days
of receipt of such written notice, the Parties will attempt in good faith to
reach agreement on an impartial arbitrator having as nearly as practicable the
following qualifications in order of importance:  (1) at least ten years
experience in patent litigation, including substantial participation in at least
two patent trials, and/or ten years experience in patent prosecution in the
telecommunications field and/or at least three years experience as a Federal
Court of Appeals or District Court Judge, (2) expertise in the field of digital
spread spectrum communications as applied to the telecommunications industry,
and (3) some familiarity with the patent laws of the country or countries at
issue in the Dispute.  In the event the Parties are unable to agree upon an
arbitrator within thirty (30) days of the above written notice, the arbitrator
shall be selected by Judicial Arbitration and Mediation Service/Endispute, Inc.
(or some similar company if the Judicial Arbitration and Mediation Service/
Endispute, Inc. is not available).  The selected arbitrator shall be impartial
and shall have, as nearly as practicable, the qualifications set forth above. 
The Parties will share equally the fees and expenses of the arbitrator.

 

The arbitration hearing shall commence in San Diego within 60 days of the
appointment of the arbitrator.  The Parties shall be entitled to conduct
discovery prior to the arbitration hearing in accordance with the Federal Rules
of Civil Procedure, subject to any limitations ordered by the arbitrator.

 

The arbitration hearing shall be conducted in accordance with the Federal Rules
of Civil Procedure and the Federal Rules of Evidence or such other procedures
and rules set by the arbitrator.  The arbitrator shall be authorized and
empowered only to rule as to whether products manufactured and/or Sold by
LICENSEE in a foreign country or countries would, but for the license granted
hereunder, infringe any claim of the applicable foreign patent(s) of QUALCOMM,
and if so, the amount of the royalties owed by LICENSEE as to such product(s)
under Section 5.2 of this Agreement.  The arbitrator shall award attorneys’ fees
and costs to the prevailing Party.  The arbitrator shall have no authority to
determine whether or not any product(s) of LICENSEE imported into or
manufactured and/or Sold in the United States is subject to the payment of
royalties under this Agreement or to determine any other issue except those
expressly set forth above.  The arbitrator shall have no authority to make any
finding or award as to the validity or enforceability of any patent.

 

19

--------------------------------------------------------------------------------


 

The final award of the arbitrator shall be rendered in writing and signed by the
arbitrator.  The final award shall be entered within thirty (30) days of the
commencement of the arbitration hearing.  Each Party agrees to abide by the
arbitration award, and to the enforcement of the arbitration award in the United
States.  Each Party further agrees that judgment may be entered upon the award
in any court of competent jurisdiction in the United Skates.

 


25.                                 LATE CHARGE.


 

Each Party may charge the other a late charge, with respect to any amounts that
the other owes hereunder and fails to pay on or before the due date, in an
amount equal to the [***].  The Parties agree that such late charges are
administrative in nature and are intended to defray each Party’s costs in
processing and handling late payments.

 


26.                                 ATTORNEYS’ FEES.


 

In the event of any proceeding to enforce the provisions of this Agreement, the
prevailing Party (as determined by the court) shall be entitled to reasonable
attorneys’ fees as fixed by the court.

 


27.                                 ENTIRE AGREEMENT.


 

The terms and conditions contained in this Agreement supersede all prior and
contemporaneous oral or written understandings between the Parties with respect
to the subject matter thereof and constitute the entire agreement of the Parties
with respect to such subject matter.  Such terms and conditions shall not be
modified or amended except by a writing signed by authorized representatives of
both Parties.

 


28.                                 INDEPENDENT CONTRACTORS.


 

The relationship between QUALCOMM and LICENSEE is that of independent
contractors.  QUALCOMM and LICENSEE are not joint venturers, partners, principal
and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties.

 


29.                                 U.S. DOLLARS.


 

All payments to be made hereunder shall be made in dollars of the United States
of America by wire-transfer and at a bank to be designated by the payee.

 

20

--------------------------------------------------------------------------------


 


30.                                 FORCE MAJEURE


 

Neither Party Shall be in default or liable for any loss or damage resulting
from delays in performance or from failure to perform or comply with terms of
this Agreement (other than the obligation to make payments, which shall not be
affected by this provision) due to any causes beyond its reasonable control,
which causes include but are not limited to Acts of God or the public enemy;
riots and insurrections; war; fire; strikes and other labor difficulties
(whether or not the Party is in a position to concede to such demands);
embargoes; judicial action; lack of or inability to obtain export permits or
approvals; and acts of civil or military authorities.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date.  This Agreement may be signed in counterpart.

 

QUALCOMM Incorporated

UTStarcom, Inc.

 

 

BY:

 

 

BY:

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

21

--------------------------------------------------------------------------------


 

Infrastructure Equipment License Agreement

 

Section 7.1 Notice

 

[***]

 

--------------------------------------------------------------------------------


 

Infrastructure Equipment License Agreement

 

Section 8 Notice

 

Please affix to the exterior or the interior of all Licensed Products
incorporating any of QUALCOMM’s Intellectual Property a legible notice reading:

 

“Licensed by QUALCOMM Incorporated under one or more of the following Patents:

 

4,901,307

 

5,490,165

 

5,056,109

 

5,504,773

 

5,101,501

 

5,778,338

5,506,865

 

5,109,390

 

5,511,073

 

5,228,054

 

5,535,239

 

5,710,784

5,267,261

 

5,544,196

 

5,267,262

 

5,568,483

 

5,337,338

 

5,659,569

5,600,754

 

5,414,796

 

5,657,420

 

5,416,797”

 

 

 

 

 

--------------------------------------------------------------------------------